FULL TEXT.
VICKERY, J.
These three cases come into this court on a petition in error to the Mayor’s Court of the Village of Valleyview. They raise the same question. It seems that in these three cases the various plaintiffs in error were arrested under an ordinance and were fined, and it is to reverse the judgment of the court in fining them, that error is prosecuted here.
The question is very simple and very easy. The only error urged here was that the ordinance was unconstitutional. All you have to do is to read the ordinance to be convinced at once that such is the fact. Under this ordinance driving on the part of any person through the Village of Valleyview and back again, either at that time or any other time, if the automobile bore any advertisements, would be an offense.
We hear and learn in argument that there was a purpose to be served by this ordinance. If so, it should have been drafted with enough particularity to reach the purpose for which *72it was passed. It is so drawn that it would not only apply to the case where they meant it to apply, but to any person who drove through Valley view with an advertisement.
We think the ordinance is so unreasonable that it is unconstitutional, and that being so, there was no valid ordinance under which these men could be convicted, and the judgment below will be reversed and the defendants discharged.
(Sullivan, PJ., and Levine, J., concur.)